DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-14 are pending in this application.
Claims 1-14 are amended.
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 21, 2021.
In view of amendments filed on December 21, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on December 21, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Applicant’s Arguments/Remarks filed on December 21, 2021 with respect to independent claims 1, 13 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Smuga (2012/0102433)’ as explained in the body of rejection below.
Claim Objections
Claim(s) 6 and 9 is/are objected to for minor informalities. 
Claim 6 recites the limitation "[…] the display control section display […]”. However, with the new amendment the ‘display control section’ is amended to a ‘processor’. Please change *** the display control section display *** to *** the processor processor display”.
Claim 9 recites the limitation "[…] the processor display control section displays the list of application […]”. However, with the new amendment the ‘display control section’ is amended to a ‘processor’. Please change *** the processor display control section displays the list of application *** to *** the processor display 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360051 A1 Santillan et al. (hereinafter referred to as “Santillan”) in view of US 2010/0248787 A1 Smuga et al. (hereinafter referred to as “Smuga”.
With respect to claim 1, Santillan discloses a display apparatus (Para [0047]; Fig. 2 – wherein operation/display portion 2 includes a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion) comprising:
a touch screen (Fig. 2 – wherein operation/display portion 2); and
(Para [0049]; wherein the main control portion 1 causes the touch panel unit 20 to display a menu screen for image processing) a shortcut menu having at least one registered menu (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20) item in a case where a user performs a specific screen operation on the touch screen (Para [0086]; wherein the shortcut call operation is a predetermined gesture operation that is performed on the touch panel unit 20 that is displaying the standard menu screen g1. The gesture operation is a touch operation performed on the touch panel unit 20, the touch operation changing in time series {Interpretation: The gesture operation performed by the user corresponds to the claimed ‘user performs a specific screen operation on a desired screen’}).
However, Santillan fails to explicitly disclose wherein the processor additionally adds a list of application programs having user notification information at a time of the operation in the shortcut menu in case where the user notification information is present.
Smuga, working in the same field of endeavor, recognizes this problem and teaches wherein the processor additionally adds a list of application programs having user notification information at a time of the operation in the shortcut menu (Para [0062, 0063, 0066 and 0070]; wherein the task switcher launch point 802 (corresponds to the claimed limitation of ‘shortcut menu’) may be located in the bottom left corner of the display 112. In embodiments, the task switcher launch point 802 allows the task switcher to be selected via a single tap gesture. Further, when multiple tasks are available, the task switcher launch point 802 may be configured to display an icon representing the most recent task accessed by the user (as identified by the task switcher). the task switcher launch point 802 may also host incoming communication related notifications 806 such as phone calls, emails, instant messages (e.g., SMS/MMS/IM), and so forth, which are dismissed (not read), or for which the maximized state the notification has timed out causing the notification to be minimized or hidden […] indicia (e.g., ring shaped icon 814 shown in FIG. 8C) may be displayed within the dashboard launch point 804 to indicate that a minimized device status notification 808 is present. The user may select the indicia 816 to launch the device status notification 808 in the maximized state. Similar indicia (e.g., ring shaped icon 816 in FIG. 8C) may be used to display communication related notifications 806 in a minimized state […] wherein task switcher 1000 that may be launched from the task switcher launch point 802 of the system tray 800 shown in FIGS. 8A, 8B, and 8C. The task switcher 1000 allows the active task running on the mobile device 102 (e.g., the task providing a user experience including content displayed by the display 112) to be changed or switched with another task that is running but not active. The task switcher 1000 may also function as an entry point for displaying dismissed messages (e.g., instant messages, electronic messages, voicemail notifications, and so forth)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to adds a list of application programs having user notification information at a time of the operation in the shortcut menu in case where the user notification information is present as taught by Smuga since doing so would have predictably and advantageously allows to provide a task switcher module operable to cause a chromeless overlay be displayed over an active application being executed by the mobile device to allow selection of one or more applications of the mobile device (see at least Smuga Abstract and Para [0002]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Santillan discloses wherein the processor displays a shortcut menu button on the touch screen (Fig. 9 - a shortcut menu screen g2 comprising a shortcut menu button), and displays the list of application programs in the shortcut menu in a case where the shortcut menu button is operated (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20).
With respect to claim 4, which claim 1 is incorporated, Santillan discloses wherein the processor displays a screen of a selected application program in a case where the user performs an operation to select the application program from the list of application programs (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20 {Interpretation: wherein the user select a desired application from shortcut application list (g20) and perform an operation to the selected application e.g. mobile print and/or print me function}).
With respect to claim 12, which claim 1 is incorporated, Santillan discloses wherein the processor displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed) in accordance with a frequency of use of the application programs (Para [0057]; wherein  the deeper the standard menu screens g1 are hierarchically configured, the more the touch operation is required before the user can reach a target standard menu screen g1. As a result, it is preferable to register a shortcut for, for example, a frequently used standard menu screen g1 based the use state of the user. This makes it possible to reach a target standard menu screen g1 by performing a less number of touch operations).
With respect to claim 13, (drawn to a computer-readable medium (CRM)) the proposed combination of Santillan in view of Smuga, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Santillan disclose a non-transitory computer readable medium storing a program causing a computer to execute a process (Para [0052]; wherein stores programs that cause the MPU 11 to execute various types of processing, and stores information which is referred to or written by the MPU 11 that is executing a program).
With respect to claim 14, (drawn to a device) the proposed combination of Santillan in view of Smuga, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 14, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360051 A1 Santillan et al. (hereinafter referred to as “Santillan”) in view of US 2010/0248787 A1 Smuga et al. (hereinafter referred to as “Smuga” as applied to claim 1 above, and further in view of US 2013/0097549 A1 “Park”.
With respect to claim 3, which claim 1 is incorporated, Santillan disclose the processor displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, neither Santillan nor Smuga appears to explicitly disclose displaying the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the touch screen.
Park, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the touch screen (Para [0100]; wherein when any interaction (e.g., a tap type interaction based on interaction input and release) is inputted less than a predefined time on specific buttons, a shortcut button function may be performed to promptly execute a specific content mapped with the selected button. Also, when any interaction (e.g., a long press type interaction or a touch and hold type interaction) is inputted more than a predefined time on specific buttons, a search function may be performed to control a content search based on a character corresponding to the selected button).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the touch screen as taught by Park since doing so would have predictably and advantageously allows to enhances the accessibility for and (see at least Park, Para [0022).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360051 A1 Santillan et al. (hereinafter referred to as “Santillan”) in view of US 2010/0248787 A1 Smuga et al. (hereinafter referred to as “Smuga” as applied to claim 1 above, and further in view US 2018/0324567 A1 “Mao”.
With respect to claim 5, which claim 4 is incorporated, Santillan discloses wherein the processor displays a screen of the selected application program in a case where the user performs an operation to select the application program from the list of application programs (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20 {Interpretation: wherein the user select a desired application from shortcut application list (g20) and perform an operation to the selected application e.g. mobile print and/or print me function}).

Mao, working in the same field of endeavor, recognizes this problem and teaches displaying a screen of the user notification information for the selected application program (Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display a screen of the user notification information for the selected application program as taught by Mao since doing so would have predictably and advantageously allows to improve efficiency of managing a notification message and simplify a user operation (see at least Mao, Para [0008).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Santillan discloses a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed) and wherein the touch screen includes a home screen in which the application programs are each displayed using a representational figure (Para [0055 and 0056]; Fig. 7 – wherein a menu screen prepared for image processing in advance is referred to as a standard menu screen g1 (see FIG. 7). The standard menu screen g1 is used for setting conditions for the image processing such as the image reading process and the image formation process. The main control portion 1, in response to a selection operation performed on the touch panel unit, causes the touch panel unit 20 to selectively display a standard menu screen g1 among a plurality of standard menu screens g1 that have a hierarchical relationship).
However, neither Santillan nor Smuga appears to explicitly disclose displaying a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure (Para [0067 and 0071]; Fig. 2D – see at least element 201 and 202; a prompt manner of the badge is generally to display a quantity of notification messages in an upper right corner of an application icon. For example, as shown in FIG. 2D, a badge 201 in an upper right corner of a phone icon is 2, indicating that there are two missed calls, and a badge 202 in an upper right corner of an SMS message icon is 3, indicating that there are three unread SMS messages).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure as taught by Mao since doing so would have predictably and advantageously allows to improve efficiency of managing a notification message and simplify a user operation (see at least Mao, Para [0008).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, Santillan discloses wherein the processor displays a screen of a selected application program (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20).

Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the selected application program without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs (Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga displaying the selected application program without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  

With respect to claim 8, which claim 7 is incorporated, Santillan disclose a processor displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
 However, neither Santillan nor Smuga appears to explicitly disclose displaying a screen of the user notification information for the selected application program, without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying a screen of the user notification information for the selected application program, without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs (Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Santillan disclose a processor display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, neither Santillan nor Smuga appears to explicitly disclose displaying in accordance with a degree of importance of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying in accordance with a degree of importance of the user notification information (Para [0004]; wherein the mobile phone determines, according to a usage habit of the user or content of an application prompt message, whether to instantly prompt, or determines an importance level of the notification message according to a relationship between a received notification message and a current user interface).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display in accordance with a degree of importance of the user notification information as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 10, which claim 1 is incorporated, Santillan discloses the processor displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, neither Santillan nor Smuga appears to explicitly disclose displaying the list of application programs in accordance with a number of pieces of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in accordance with a number of pieces of the user notification information (Para [0076]; classifies applications into at least two categories based on the UI prompt manner of the notification message for the application, or based on frequency that the notification message for the application is opened by the user, or according to a quantity of the notification message for the application in a period of time, or according to a prompt manner of a notification message currently being prompted. The terminal can display all application types under a same classification criterion. When the user selects an application type, the terminal displays all applications of the application type in a same user interface, and each displayed application has an option of at least one UI prompt manner).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display the list of application programs in accordance with a chronological order of the user notification information as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, which claim 1 is incorporated, Santillan discloses the processor displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, neither Santillan nor Smuga appears to explicitly disclose displaying the list of application programs in accordance with a chronological order of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in accordance with a chronological order of the user notification information (Para [0076]; classifies applications into at least two categories based on the UI prompt manner of the notification message for the application, or based on frequency that the notification message for the application is opened by the user, or according to a quantity of the notification message for the application in a period of time, or according to a prompt manner of a notification message currently being prompted. The terminal can display all application types under a same classification criterion. When the user selects an application type, the terminal displays all applications of the application type in a same user interface, and each displayed application has an option of at least one UI prompt manner).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Smuga to display the list of application programs in accordance with a chronological order of the user notification information as taught by Mao since doing so would have predictably (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (2011/0093816) disclose a shortcut icon display method and a mobile device adapted to the method are provided. The method includes displaying, if a group icon including at least two icons is selected, at least two icons included in the group icon, and performing a function corresponding to a selected one of at least two displayed icons. The method displays a number of icons on a screen once so that the user can easily select grouped icons.
Falkenburg (2012/0102433) disclose methods, systems and machine readable tangible storage media that can present a web site offering a service via a web browser to receive persistent code from the web site are described. The persistent code may be installed in association with the web site in a manner hidden from a user of the browser. Activities of the service of the web site may be monitored in a background operation by running the persistent code. When interested activities are discovered by the persistent code, a notification may be presented in a user interface via an icon representing the 
Teng et al. (2010/0248689) disclose unlock screen and notification techniques are described. In an implementation, an unlock screen is displayed by a mobile communications device that indicates that one or more keys of the mobile communications device are locked. If an input is detected at the mobile communications device to remove the lock, an animation is displayed that gives an appearance that the unlock screen is a page that is being turned and removing the lock of the one or more keys.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672